Citation Nr: 0948138	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-29 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mare Island, 
California


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with medical care rendered to the appellant by 
Alta Bates Medical Center from November 20, 2005 to November 
25, 2005 and by the Bay Imaging Consulting Medical Group, 
Inc, from November 20, 2005 to November 21, 2005.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of March 2006 by the 
Department of Veterans Affairs (VA) Medical Center in Mare 
Island, California.


FINDINGS OF FACT

1.  The appellant was treated at the Alta Bates Medical 
Center from November 20, 2005 to November 25, 2005 and by the 
Bay Imaging Consulting Medical Group, Inc, from November 20, 
2005 to November 21, 2005.  

2.  At the time of the November 2005 private treatment, the 
appellant was a Medicare recipient.

3.  The medical services he received were not authorized by 
VA.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred from November 20, 2005 to November 25, 2005 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & 
Supp. 2008); 38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Because the 
claim in this case is governed by the provisions of Chapter 
17 of Title 38 of the United States Code, the VCAA and its 
implementing regulations are not applicable.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).

Legal Criteria and Analysis

Generally, in cases where the Veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

The appellant is service connected for bilateral hearing 
loss.  Nothing in the record indicates that the appellant was 
treated for his service connected bilateral hearing loss 
disability from November 20, 2005 to November 25, 2005.  
Instead, the record shows and the appellant has stated that 
he was treated for stomach related problems, specifically, 
pancreatitis.  He is not, therefore, eligible for 
reimbursement under 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008 (2009 ).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, 113 Stat. 1553 (1999).  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the appellant has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

In this case, in a statement of April 2006 and a VA Form 9 of 
August 2006 the appellant stated that he was admitted to the 
Alta Bates Hospital due to an emergency and because the San 
Francisco VA hospital had no beds available.  In the VA Form 
9 he stated that he was told by a nurse at the San Francisco 
VA Hospital not to go there because his stomach might burst.  
In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that emergency medical care received from a non-VA hospital 
requires authorization pursuant to 38 C.F.R. § 17.54.  The 
appellant in Smith argued that his non-VA care was authorized 
because his VA treating physician had informed him that 
arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  In this case, there is no 
evidence that the appellant obtained proper authorization for 
payment of the private medical expenses he incurred from 
November 20, 2005 to November 25, 2005, nor does the 
appellant contend that he obtained such proper authorization.  
Therefore, the matter for inquiry is whether the appellant is 
eligible for reimbursement of the expenses incurred from 
November 20, 2005 to November 25, 2005, at Alta Bates Medical 
Center and the Bay Imaging Consultants Medical Group, Inc.

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001.

In this case, the evidence of record reveals that the 
appellant has coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
treatment he received in November 2005.  Specifically, the 
evidence of record shows that the appellant has active 
Medicare coverage.  Health insurance claim forms of December 
2005 and January 2006 show that the appellant had an 
additional health benefit plan.  It was noted he was 
participating in Medicare.  Moreover, the record contains 
forms showing that National Heritage Insurance Company made 
Medicare payments in December 2005 for treatment on November 
20, 2005 through November 23, 2005.   

Although the appellant argues that VA should pay the amount 
not covered by his Medicare, VA is not authorized to pay or 
reimburse unauthorized medical expenses where a health-plan 
contract covers the cost of medical expenses either in whole 
or in part.  The Board is bound by the law, and its decision 
is dictated by the relevant statutes and regulations.  
Because the Veteran does not meet one of the criteria for 
payment or reimbursement under Section 1725 (i.e. lack of 
other insurance coverage under 38 C.F.R. § 17.1002(g)), all 
of which must be met to warrant reimbursement, it is not 
necessary to analyze whether the claim meets the additional 
Section 1725 requirements.  See 38 C.F.R. § 17.1002.

The Board sympathizes with the appellant's request for 
reimbursement or payment of the expenses incurred.  However, 
given that the private treatment received in November 2005 
was not pre-authorized; that the appellant is not eligible 
for reimbursement under Section 1728; and that VA regulations 
do not allow for payment or reimbursement of private medical 
expenses under Section 1725 when an appellant has other 
health coverage, such as Medicare, that can provide at least 
partial payment or reimbursement, the Board must deny the 
appellant's appeal.  The Board is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416 (1994).  The Board further observes that no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 
429 (1992); Office of Personnel Management v. Richmond, 496 
U.S. 414 (1990).  The claim for payment or reimbursement 
lacks legal merit, and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


Payment or reimbursement for unauthorized medical services 
provided by Alta Bates Medical Center from November 20, 2005 
to November 25, 2005 and by the Bay Imaging Consulting 
Medical Group, Inc, from November 20, 2005 to November 21, 
2005, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


